Citation Nr: 1535038	
Decision Date: 08/17/15    Archive Date: 08/20/15

DOCKET NO.  12-04 139	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously-denied claim of entitlement to service connection for a cervical spine condition. 

2.  Whether new and material evidence has been received to reopen a previously-denied claim of entitlement to service connection for a lumbar spine condition.  

3.  Entitlement to service connection for a cervical spine condition.

4.  Entitlement to service connection for a lumbar spine condition. 

5.  Entitlement to an initial compensable rating for residuals of a laceration of the left ring finger.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

B. Muetzel, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1972 to January 1993.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  The Veteran filed a Notice of Disagreement (NOD) indicating his disagreement with the assignment of the rating for the left ring finger laceration residuals.  The Veteran also disagreed with the decision by the RO to not reopen the previously-denied claims of service connection for a cervical spine condition and a lumbar spine condition.  The RO issued a Statement of the Case (SOC) in December 2011 and the Veteran filed a substantive appeal, VA Form 9, in February 2012.  

In March 2015, the Veteran testified before the undersigned Veterans Law Judge (VLJ) at a videoconference hearing.  A copy of the hearing transcript has been associated with the claims file.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing system.   

The issue of initial compensable rating for residuals of a laceration of the left ring finger is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a final decision issued in September 2005, the RO denied the Veteran's claim of entitlement to service connection for a cervical spine condition.

2.  Evidence received since the September 2005 decision is new and raises a reasonable possibility of substantiating the claim of entitlement to service connection for a cervical spine condition.  

3.  In a final decision issued in September 2005, the RO denied the Veteran's claim of entitlement to service connection for a lumbar spine condition.

4.  Evidence received since the September 2005 decision is new and raises a reasonable possibility of substantiating the claim of entitlement to service connection for a lumbar spine condition.  

5.  A cervical spine condition was not shown during military service or within one year after discharge from active duty, and a cervical spine disorder is not otherwise shown by the competent and probative evidence to be associated with service or with an injury or disease of service origin.

6.  A lumbar spine condition was not shown during military service or within one year after discharge from active duty, and a cervical spine disorder is not otherwise shown by the competent and probative evidence to be associated with service or with an injury or disease of service origin.




CONCLUSIONS OF LAW

1.  The September 2005 rating decision that denied the Veteran's claim of entitlement to service connection for a cervical spine condition is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2005). 

2.  New and material evidence has been received to reopen the claim of entitlement to service connection for a cervical spine condition.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

3.  The September 2005 rating decision that denied the Veteran's claim of entitlement to service connection for a lumbar spine condition is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2005). 

4.  New and material evidence has been received to reopen the claim of entitlement to service connection for a lumbar spine condition.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

5.  The criteria for establishing service connection for a cervical spine condition have not been met.  38 U.S.C.A. §§ 101(21)-(24), 1101, 1112, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2015).

6.  The criteria for establishing service connection for a lumbar spine condition have not been met.  38 U.S.C.A. §§ 101(21)-(24), 1101, 1112, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The notice requirements of the VCAA require VA to notify the claimant of any evidence that is necessary to substantiate the claim, as well as the evidence VA will attempt to obtain and which evidence he is responsible for providing.  38 C.F.R. § 3.159(b) (2015).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; see also Pelegrini v. Prinicipi, 18 Vet. App. 112 (2004).  However, the VCAA notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  See Pelegrini, 18 Vet. App. at 121. 

In this case, the Veteran was provided notice in a November 2011 letter regarding what information and evidence is needed to substantiate his claims, as well as what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA. 

The record reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matter herein decided.  Pertinent evidence associated with the claims file consists of service treatment records, service personnel records, VA and private treatment records, reports of VA examinations and the statements from the Veteran and his representative.  

Additionally, the RO arranged for the Veteran to undergo VA examinations regarding his cervical spine and lumbar spine conditions in March 2010.  The Board finds that the resulting examination report is adequate for the purpose of determining the etiology of his claimed cervical spine and lumbar spine conditions.  The examiner reviewed the claims file and elicited from the Veteran his history of complaints and symptoms, and the examination report provide pertinent clinical findings detailing the results of the examinations to allow for an evaluation of the etiology of the claimed conditions.  For these reasons, the Board concludes that the examination report in this case provide an adequate basis for a decision.

In summary, the duties imposed by the VCAA have been considered and satisfied.  Through various notices of the RO/AMC, the Veteran has been notified and made aware of the evidence needed to substantiate this claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with the claim.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matter herein decided, at this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 539, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

I.  New and Material Evidence 

A decision of the RO becomes final and is not subject to revision on the same factual basis unless a notice of disagreement is filed within one year of the notice of decision.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2015).  If a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108 (West 2014); see Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

New evidence means existing evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2015).  

If VA determines that new and material evidence has been added to the record, the claim is reopened and VA must evaluate the merits of the Veteran's claim in light of all the evidence, both new and old.  Manio v. Derwinski, 1 Vet. App. 140 (1991); Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996); Butler v. Brown, 9 Vet. App. 167, 171 (1996).  When making determinations as to whether new and material evidence has been presented, the RO must presume the credibility of the evidence.  Justus v. Principi, 3 Vet. App. 510 (1992).

VA must review all of the evidence submitted since the last final rating decision in order to determine whether the claim may be reopened.  See Hickson v. West, 12 Vet. App. 247, 251 (1999).  For purposes of determining whether new and material evidence has been received to reopen a finally adjudicated claim, the recently submitted evidence will be presumed credible.  See Kutscherousky v. West, 12 Vet. App. 369, 371 (1999) (per curium) (holding that the "presumption of credibility" doctrine continues to be precedent).  

The Court of Appeals for Veterans Claims has held that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after the Board has found that evidence is new and material.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Court further held that new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion.  Id.

The Veteran originally filed his claims of entitlement to service connection for a cervical spine condition and a lumbar spine condition in March 2005.  The claims were denied in a September 2005 rating decision.  The RO denied the claims because there was insufficient evidence to establish that the cervical spine and lumbar conditions were a result of injuries sustained in service or that they were otherwise related to a disease or event while the Veteran was on active duty.  The September 2005 decision became final because the Veteran did not file a NOD.  See 38 U.S.C.A. § 7104(b) (West 2014); 38 C.F.R. § 20.1103 (2015); see also Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).    

The Veteran filed a claim to reopen his previously-denied claims in October 2009.  A rating decision issued in April 2010 declined to reopen the previously-denied claim.  However, the Board notes that the RO took actions that implicitly reopened the Veteran's previously-denied claim by obtaining a VA examination in conjunction with these claims in March 2010.  That is, the RO, by obtaining a VA examination and opinion, made an implicit determination that the duty to assist had been triggered.  As noted above, this duty is only triggered when new evidence has been received that, when considered with the evidence already of record, raises a reasonable possibility of substantiating the claim.  Thus, by obtaining a VA opinion, the RO implicitly recognized that the new and material evidence had been received.  See Shade, 24 Vet. App. 110 (2010).  Regardless of whether the AOJ reopened the Veteran's claim, the Board must decide the threshold issue of whether the evidence is new and material before addressing the merits of a claim.  See Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 2001); Barnett, 83 F.3d at 1380.

The evidence added to the record since the last final denial includes evidence regarding the etiology of the Veteran's cervical spine and lumbar spine conditions.  Specifically, the information revealed at the March 2010 VA examination indicates that the Veteran was involved in a motor vehicle accident while on active duty, and that the Veteran believed his disabilities were related to that in-service event.  

In this case, the evidence added to the record since the last final denial supports the in-service incident and nexus elements of the Veteran's claim of entitlement to service connection for a cervical spine condition and a lumbar spine condition.  Specifically, he has claimed that his cervical spine condition and lumbar spine condition were caused or aggravated by his in-service motor vehicle accident.  As noted above, evidence is presumed credible for the purposes of reopening a previously-denied claim.  In this case, the claim was previously denied because it was not shown that the Veteran's cervical spine and lumbar spine conditions occurred in or were caused by service.  This evidence is new, as this theory of entitlement was not associated with the file at the time of the September 2005 rating decision.  In addition, the evidence is material, as it raises a reasonable possibility of substantiating the claim by supporting the in-service occurrence element of service connection.  Therefore, this evidence is deemed to be the requisite new and material evidence needed to reopen the claims of service connection for a cervical spine condition and a lumbar spine condition.

II.  Service Connection

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. 1110, 1131 (West 2014); 38 C.F.R. 3.303(a) (2015).

To prevail on the issue of service connection, there must be competent and credible evidence of (1) a current disability, (2) in-service occurrence or aggravation of a disease or injury; and (3) a nexus between an in-service injury or disease and the current disability.  See generally Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

In addition, the regulations provide that service connection is warranted for a disorder that is aggravated by, proximately due to, or the result of a service-connected disease or injury.  38 C.F.R. § 3.310.  Any additional impairment of earning capacity resulting from an already service-connected disability, regardless of whether or not the additional impairment is itself a separate disease or injury caused by the service-connected disability, should also be compensated.  Allen v. Brown, 7 Vet. App. 439 (1995).  When service connection is thus established for a secondary disorder, the secondary disorder shall be considered a part of the original disability.  Id.

When considering evidence supporting a service-connection claim, the Board must consider, on a case-by-case basis, the competence and sufficiency of lay evidence offered to support a finding of service connection.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (reiterating that "'[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.'") (quoting Jandreau v. Nicholson, 492 F.3d 1372, 1377 Fed. Cir. 2007)).

The Veteran is seeking service connection for a cervical spine condition and a lumber spine condition on the basis that he developed the conditions as a result of his military service.  

The Board notes that the Veteran sought treatment for complaints regarding back pain while in service.  Specifically, the service treatment records indicate that he was in a car accident in March 1978 and that he complained of neck and low back pain after that incident.  The examination was normal.  In April 1981, the Veteran had low back pain after lifting a lawnmower, and he was diagnosed with a low back strain.  In July 1984, he complained of low back pain after moving large items and furniture.  He was again diagnosed with a low back strain.  He complained of neck pain in December 1986, July 1987, and October 1992.  He complained of low back pain in September 1995, which was again diagnosed as a strain.

Private treatment records indicate that the Veteran has degenerative changes in the lumbar spine with "small right paracentral L5-S1 disc protrusion extending to the right S1 nerve root."  (See November 2003 treatment records from the Imaging Center of Central Georgia.)  

The Veteran has also submitted private treatment records dated from 2004 to present.  These records indicate that the Veteran fell at work in June 2004.  The Veteran complained of significant pain in his neck and right arm.  An MRI revealed that the Veteran had "extensive" degenerative changes.  He also reported a history of back pain with radiation into each leg.  He was diagnosed with multilevel spondylosis with moderate spinal canal stenosis at C3-4, C4-5, and at C5-6 with foraminal stenosis.  The examiner noted that there was some uplifting of the posterior longitudinal ligament between the levels showing spinal stenosis that contributes to the spinal canal crowding.  Also in June 2004, he was seen for neck and back pain after he fell while he was out shopping.  The Veteran was unable to move his lower extremity when he regained consciousness, he was taken to the hospital and after two or three hours, he was again able to move his legs.  He began experiencing neck pain and weakness in his upper extremities.  He denied other neurological manifestations.  An X-ray of the cervical spine showed some diffuse degenerative changes.  

Then, in May 2005, the Veteran was seen regarding "longstanding back and neck pain."  He reported that he had experienced back pain for 20 years, but that it significantly worsened over the previous year.  The examiner noted that the Veteran had neck pain since a fall in June 2004.  The examiner also noted that the Veteran has a "known" bulging disc and apparently fractured vertebrae.  

The Veteran was afforded a VA examination in conjunction with these claims in March 2010.  At that time, the examiner reviewed the entire claims file and examined the Veteran.  The examiner opined that the Veteran's cervical spine and lumbar spine conditions are less likely than not caused by or a result of his in-service neck and low back conditions.  By way of rationale, the examiner indicated that the Veteran "obviously had intermittent pain" during service, which was "most likely a result of muscle strains."  The examiner additionally noted that the Veteran repeatedly denied any radicular symptoms of the arms or legs, which indicates that there was not nerve involvement related to disc injuries.  Furthermore, the Veteran was "satisfactorily treated" with anti-inflammatory medication, muscles relaxers, TENS unit, and limited activity.  The Veteran's symptoms seemingly resolved each time, because he did not continue to seek treatment or report symptoms after each event.  The Veteran was consistently diagnosed with muscular strains, which, the examiner noted, seem accurate based on the record.  The examiner further noted the Veteran's neurosurgical procedures and indicated that there is nerve root involvement with radicular symptoms, which are neurological medical conditions and not simply musculoskeletal issues.  Thus, the examiner indicated that it "seems that he must have had a subsequent injury or accident of event around 2004 that caused a multiple level spinal disc injury with nerve root involvement, which led to aggressive neurosurgical procedures, which are not done for muscular strains."  

The Veteran has also submitted lay statements that corroborate his contention that he complained of back pain intermittently throughout his period of service.  

The Board finds the VA examiner's opinion to be highly probative to the questions at hand.  The examiner is a clinician who possesses the necessary education, training, and expertise to provide the requested opinions.  See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  In addition, the VA examiner provided an adequate rationale in determining that the Veteran's current cervical spine and lumbar spine conditions were less likely as not caused or aggravated by his period of active service.  The opinions were based, at least in part, on examination and interview of the Veteran.  Additionally, the VA examination report and opinions expressly demonstrate the examiner's review of the Veteran's medical history, both during service and after separation.  The examiner's opinion together, considered all of the relevant evidence, to include the Veteran's contentions that his cervical spine and lumbar spine conditions are related to his service.  Clearly, the examiner took into consideration all relevant medical facts, both favorable and unfavorable, in giving their opinions.

The Board notes that the only contrary opinion of record comes from the Veteran himself, who maintains that his cervical spine and lumbar spine conditions are related to his period of active service.  While the Board recognizes that there are instances in which lay testimony can provide probative evidence in medical matters, such as describing symptoms observable to the naked eye, or even diagnosing simple conditions such as a broken bone, it is now well established that lay persons without medical training, such as the Veteran, are not competent to opine on matters requiring medical expertise, such as the diagnosis of a cervical spine and lumbar spine conditions.   See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining in footnote 4 that a veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).  In this regard, medical testing and expertise is required to determine the diagnosis of musculoskeletal and neurological symptoms arising from a cervical spine or lumbar spine condition.  Thus, the Veteran has not been shown to have medical expertise to render a competent medical opinion as to the diagnosis of a cervical spine or a lumbar spine condition.

Moreover, to the extent that the Veteran believes that his cervical spine or lumbar spine condition is due to his service, as a lay person, he is not shown to possess any specialized training in the medical field.  The Veteran's opinion as to the etiology of his cervical spine and lumbar spine conditions is not competent medical evidence, as such questions require medical expertise to determine.  See Clyburn v. West, 12 Vet. App. 296, 301 (1999).  The persuasive value of his lay contentions is low because the overall factual picture is complex.  Given the normal clinical evaluation of the Veteran's cervical spine and lumbar spine throughout service and at separation, the Board finds the Veteran's lay contentions are not sufficient to provide a nexus between his cervical spine and lumbar spine conditions and his active duty service.  As the evidence does not show the Veteran has expertise in medical matters, the Board concludes that the Veteran's nexus opinion in this regard is not competent and therefore is not probative of whether his cervical spine and lumbar spine conditions are related to his period of service.
 
Based on the foregoing, the Board concludes that the preponderance of the evidence is against a finding that the Veteran's currently diagnosed cervical spine and lumbar spine conditions were present in service, or were manifested within a year following discharge from active duty.  While the Veteran asserts that his current cervical spine and lumbar spine conditions are is related to service, to include his motor vehicle accident therein, the VA examiners who have examined the Veteran and reviewed his claims file have considered and addressed this contention, and have concluded that the Veteran's current cervical spine and lumbar spine conditions are not a result of his service.  In sum, the weight of the competent and probative evidence does not establish that the Veteran's cervical spine or lumbar spine condition is related to his military service.  Accordingly, service connection is not warranted for a cervical spine or a lumbar spine condition on any basis.  

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claims, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

New and material evidence to reopen a claim of entitlement to service connection for a cervical spine condition has been received; the appeal is granted to this extent. 

New and material evidence to reopen a claim of entitlement to service connection for a lumbar spine condition has been received; the appeal is granted to this extent. 

Service connection for a cervical spine condition is denied. 

Service connection for a lumbar spine condition is denied. 


REMAND

Although the Board regrets the delay, additional development is needed prior to adjudication of the claim.

As an initial matter, any relevant ongoing or outstanding VA medical records regarding any of the claims should be requested.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).  All ongoing private treatment records should also be obtained and added to the claims file.  See 38 U.S.C.A. § 5103A(a)(1), (b)(1), (c)(1) (West 2014).

The Veteran is seeking an initial compensable rating for residuals of a laceration of the left ring finger.

The Veteran was last provided a VA examination in March 2010.  The Veteran suffered a laceration of his left ring finger when he was shaving with a razorblade while on active duty in August 1974.  He underwent a surgical repair to repair the profundus tendon laceration.  The Veteran reported a decrease in hand strength and, on examination, he had a limitation of motion.  But, on repetitive motion, there was no additional limitation of motion.  The Veteran exhibited metacarpophalangeal joint range of motion from 0 degrees to 90 degrees, proximal interphalangeal joint range of motion from 0 degrees to 100 degrees, and distal interphalangeal joint range of motion from 10 degrees to 70 degrees.  The examiner noted that the left ring finger has a "mallet finger" flexion deformity and lacks the capability to fully extend to zero degrees.  His sensation was intact, his nail bed was normal, and there was no color changes or edema noted.  There was no tenderness to the left ring finger on palpation.  His grip strength was 4 out of 5 in the left hand.  

At his March 2015 Board hearing, the Veteran reported that the area around his laceration is painful at times.  He stated that he cannot "hold anything" with it and he has a limited range of motion that affects his ability to use that hand.  He specifically stated that he has no movement in the top part of his finger; he also reported that he experiences numbness in the top part of the finger.  He stated that he must use his other three fingers in his left hand and cannot use his ring finger to grip or hold things; he stated that he has "no use" in the ring finger and that it does not "do anything."  He indicated that the finger does not move at all and that it is "wired in place."  He further stated that he sometimes experiences pain when he tries to use his left hand and that he experiences the pain "more often than not."  

The Board notes that the most recent examination was conducted over 5 years ago.  When available evidence is too old for an adequate evaluation of the Veteran's current condition, VA's duty to assist includes providing a new examination.  Weggenmann v. Brown, 5 Vet. App. 281 (1993).  Moreover, while the Board has reviewed the VA and private treatment records associated with the claims file, there is no other medical evidence on file from which the Board can accurately determine the current severity of his residuals of a laceration of the left ring finger.

Given the allegation of worsening, the Veteran's report of symptoms that were not reflected in the previous VA examination, and because there is insufficient evidence upon which the Board can assess the current severity of the Veteran's residuals from a laceration of the left ring finger, the Board finds that a new examination-with findings responsive to applicable rating criteria-is needed to fully and fairly evaluate the Veteran's claim for an initial increased rating.  Allday v. Brown, 7 Vet. App. 517 (1995); Caffrey v. Brown, 6 Vet. App. 377 (1994).  See also Snuffer v. Gober, 10 Vet. App. 400 (1997).  

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran for the appropriate release to obtain any outstanding private treatment records.  With the Veteran's authorization, the RO/AMC should then obtain the Veteran's recent private treatment records.  If no additional records are located, the Veteran must be notified and a written statement to that effect should be requested for incorporation into the record.

2.  The RO should also obtain any outstanding VA treatment records.  All efforts to obtain these records must be documented in the claims file.

3.  Arrange for the Veteran to undergo a VA examination to determine the severity of his service-connected residuals from a laceration of the left ring finger.  The claims folder must be thoroughly reviewed by the examiner in connection with the examination, and a complete history should be elicited directly from the Veteran.  Any tests and studies deemed necessary by the examiner should be conducted.  All findings should be reported in detail. 

The examiner should describe all symptomatology associated with the left ring finger disability.  In reporting the results of range of motion testing, the examiner should identify any objective evidence of pain, and the degree at which pain begins. 

The extent of any weakened movement, excess fatigability, and incoordination on use should also be described by the examiner.  The examiner should assess the additional functional impairment due to weakened movement, excess fatigability, or incoordination in terms of the degree of additional range of motion loss.  

The examiner should also express an opinion concerning whether there would be additional functional impairment on repeated use or during flare-ups (if the Veteran describes flare-ups).  The examiner should assess the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss.  The examiner should further indicate whether the disability has caused resulting functional limitation of other digits or interference with the overall function of the hand. 

The examiner is additionally asked to identify any neurological findings related to the Veteran's left ring finger disability.  The examiner should describe fully the extent and severity of those symptoms.  The examiner should identify specifically the exact nerves which are affected and describe the severity any paralysis.

Please provide the rationale for any opinion expressed.   The basis for each opinion is to be fully explained with a complete discussion of the pertinent (lay and medical) evidence of record and sound medical principles, including the use of any medical literature, which may reasonably illuminate the medical analysis in the study of this case.

4. After the development requested above has been completed, again review the record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto. Thereafter, the case should be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


